February 18 2015


          IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: AF 07-0016

                                       AF 07-0016
                                     ______________

IN THE MATTER OF THE RULES OF                           )
APPELLATE PROCEDURE                                     )      ORDER
                                                        )
                                      _____________

      The comment period for various proposed revisions to the Montana Rules of
Appellate Procedure expired on April 7, 2014. The Court has considered the comments
received and has determined to adopt most of the proposed revisions, with a few minor
changes and some additions. Mainly, the revisions constitute what could be described as
housekeeping matters.
      The Court hereby adopts changes to Rules 2, 4, 5, 7, 12, and 17 of the Montana
Rules of Appellate Procedure. Those rules, as revised by virtue of this Order, are set
forth below:

Rule 2. Parties - amicus curiae - captions.

   (1) The following are parties to proceedings before this court and shall be referred to
       as such in the caption of and signature block of documents filed with this court:
      (a) Appellant. The party who appeals from and usually seeks reversal of a
          decision in the district court. A party who files a cross-appeal shall be referred
          to as a cross-appellant.
      (b) Appellee. The party who usually responds to the appeal, seeking affirmance of
          the district court. A party who responds to a cross-appeal shall be referred to
          as a cross-appellee.
      (c) Petitioner. A party who seeks relief by way of an original proceeding or a
          petition for an extraordinary writ.
      (d) Respondent. The party against whom a petition is filed.
      (e) Relator. The real party in interest in whose name the government brings an
          action or proceeding before this court.
      (f) Intervenor. One who, because of an asserted interest in the outcome, has
          voluntarily entered into an action or who, on motion, is granted leave to enter a
          proceeding before this court, despite not being named originally as a party.

                                             1
   (2) Amicus curiae. One who is not a party, but who, upon invitation or leave of the
       supreme court granted on motion, files a brief in a pending proceeding because of
       a strong interest in the subject matter.
   (3) Counsel – parties not represented by counsel. When these rules require an act
       by or upon a party, the act shall be performed by or upon counsel for the party or
       by or upon a party not represented by counsel.
   (4) Captions. The caption of an appeal shall list the parties in the same order as the
       caption used in the district court, with the addition of the designations “appellant”
       and “appellee” as appropriate. On motion of a party, or on the court’s own
       motion, the caption of a pending cause may be modified to more accurately reflect
       the actual alignment or status of a party. Upon entry of an order correcting the
       caption, the cause shall proceed under that caption thereafter.

                                           .       .   .

Rule 4. How and when to take an appeal or cross-appeal.

   (1) Judgments defined.
         (a) Final judgment. A final judgment conclusively determines the rights of
             the parties and settles all claims in controversy in an action or proceeding,
             including any necessary determination of the amount of costs and attorney
             fees awarded or sanction imposed.
         (b) Interlocutory judgment. An interlocutory judgment is an order or decree
             that determines a preliminary or subordinate question or issue and which
             enables the court to render a final judgment but does not finally decide the
             cause.
   (2) How commenced.
         (a) An appeal is taken by timely filing a notice of appeal in accordance with
             rule 10(1) of these rules in the office of the clerk of the supreme court
             substantially complying with Form 1 in the Appendix of Forms, along with
             payment of the filing fee prescribed by statute or the affidavit to proceed
             without advance payment of fees prescribed in the Appendix of Forms as
             Form 3. A copy of the notice of appeal shall be contemporaneously served
             for filing in the office of the clerk of the district court and served on all
             parties.
         (b) A cross-appeal is taken by timely filing a notice of cross-appeal in
             accordance with rule 10(1) of these rules in the office of the clerk of the
             supreme court substantially complying with Form 2 in the Appendix of
             Forms, along with the filing fee prescribed by statute or the affidavit to
             proceed without advance payment of fees prescribed in the Appendix of
             Forms as Form 3. A copy of the notice of cross-appeal shall be

                                               2
           contemporaneously served for filing in the office of the clerk of the district
           court and served on all parties.
       (c) Except where the supreme court grants an out-of-time appeal under section
           (6) of this rule, the timely filing of a notice of appeal or cross-appeal is
           required in order to invoke the appellate jurisdiction of the supreme court.
       (d) A notice of appeal or cross-appeal shall not be filed by the clerk of the
           supreme court unless accompanied by the filing fee prescribed by statute or
           the affidavit to proceed without advance payment of fees prescribed in the
           Appendix of Forms as Form 3. If the notice of appeal or notice of cross-
           appeal is filed by facsimile in accordance with rule 10(1)(b) of these rules,
           either the filing fee or the affidavit to proceed without advance payment of
           fees must be paid (or filed) and actually received by the clerk of the
           supreme court within 5 business days of the facsimile filing; otherwise the
           filing shall be treated as void.
(3) Joint or consolidated appeals.
        (a) If 2 or more parties are entitled to appeal from a judgment or order of the
            district court and their interests are such as to make joinder practicable,
            they may file a joint notice of appeal or cross-appeal, or may join an
            appeal or cross-appeal after filing separate notices.
        (b) Appeals or cross-appeals may be consolidated by order of the supreme
            court upon its own motion or upon motion of a party or parties.
(4) Content of notice of appeal or cross-appeal.
        (a) The notice of appeal or cross-appeal shall specify the party or parties
            taking the appeal or cross-appeal, and shall designate the final judgment or
            order or part thereof from which the appeal is taken. An appeal from a
            judgment draws into question all previous orders and rulings excepted or
            objected to which led up to and resulted in the judgment.
        (b) If an appeal is taken after certification by the district court under M. R.
            Civ. P. 54(b), the notice of appeal shall state that fact, and a copy of the
            certification order shall be attached to the notice. Upon the filing of such a
            notice, the clerk of the supreme court shall immediately forward copies
            thereof to the supreme court. The appeal shall not proceed further until the
            supreme court has reviewed the certification order, determined that the
            certification complies with M. R. Civ. P. 54(b) and rule 6(6), and entered
            an order allowing the appeal to proceed.
        (c) The attorney for the appellant or cross-appellant, or the party, if not
            represented by an attorney, shall certify that the appeal or cross-appeal is
            or is not subject to the mediation process required by rule 7.
        (d)The attorney for the appellant or cross-appellant, or the party, if not
           represented by an attorney, shall certify that a copy of the notice of appeal
           or cross-appeal was served by mailing a copy thereof to the clerk of the

                                          3
          district court and to counsel of record and every party not represented by
          counsel.
       (e) In the event the appellant or cross-appellant fails to comply with sections
           (4)(a) through (d) of this rule, the clerk of the supreme court shall issue a
           written notice, substantially complying with Form 4 in the Appendix of
           Forms, directing the appellant or cross-appellant to file an amended notice
           of appeal or cross-appeal within 11 days. A notice issued by the clerk of
           the supreme court pursuant to this section shall not affect the original filing
           date of the notice of appeal or cross-appeal.
       (f) An appeal or cross-appeal shall not be dismissed for informality of form or
           title so long as the information required in section (4) of this rule is
           contained in the notice of appeal or cross-appeal. In the discretion of the
           supreme court, an appeal may be dismissed for failure of the appellant or
           cross-appellant to comply with section (4)(e)of this rule.
(5) Time for filing notice of appeal or cross-appeal.
       (a) Appeals in civil cases.
              (i) In civil cases, including proceedings regarding abused or neglected
                  children under Title 41, Chapter 3, the notice of appeal shall be filed
                  with the clerk of the supreme court within 30 days from the date of
                  entry of the judgment or order from which the appeal is taken. In all
                  other cases in which the United States of America or the State of
                  Montana, or any political subdivision thereof, or any officer or
                  agency thereof is a party, the notice of appeal shall be filed within 60
                  days from the entry of the judgment or order from which appeal is
                  taken. If notice of entry of judgment or order is required to be
                  served under M. R. Civ. P. 77(d), the 30 days or 60 days, as the case
                  may be, shall not begin to run until service of the notice of entry of
                  judgment or order.
             (ii) A notice of appeal filed after the announcement of a decision or
                  order, but before either entry of the written judgment or order from
                  which the appeal is taken or service of the notice of entry of
                  judgment, shall be treated as filed on the day of such entry. The
                  district court is not deprived of jurisdiction to enter the written
                  judgment or order by the premature filing of a notice of appeal.
            (iii) If a timely notice of appeal is filed by a party, any other party may
                  file a notice of cross-appeal within 15 days after the date on which
                  the first notice of appeal was filed, or within the time otherwise
                  prescribed by section (5)(a) of this rule, whichever last expires.
            (iv) If a timely motion pursuant to the Montana Rules of Civil Procedure
                  is filed in the district court by any party:
                      (A) Under rule 50(b) for judgment;

                                          4
                      (B) Under rule 52(b) to amend or make additional findings of
                           fact, whether or not an alteration of the judgment would be
                           required if granted;
                      (C) Under rule 59 to alter or amend judgment;
                      (D) Under rule 59 for a new trial; or
                      (E) Under rule 60(b) for relief from a judgment or order, the time
                           for appeal for all parties shall run from the entry of the order
                           granting or denying any such motion or, if applicable, from
                           the time such motion is deemed denied at the expiration of
                           the 60-day period established by M. R. Civ. P. 59(f). No
                           notice of entry of judgment or order is required when any of
                           the foregoing motions are granted, denied, or deemed denied.
                           A notice of appeal filed before the disposition of any of the
                           above motions, whether by entry of an order or by deemed
                           denial, shall be treated as filed on the date of such entry or
                           deemed denial. The district court is not deprived of
                           jurisdiction to enter its order on any such motion by the
                           premature filing of a notice of appeal.
        (b) Appeals in criminal cases.
              (i) An appeal from a judgment entered pursuant to section 46-18-116
                  must be taken within 60 days after entry of the judgment from which
                  appeal is taken.        A notice of appeal filed after the oral
                  pronouncement of a decision or sentence but before entry of the
                  written judgment or sentence is treated as filed on the date of the
                  written entry. The district court is not deprived of jurisdiction to
                  enter the written judgment or order by the premature filing of a
                  notice of appeal.
             (ii) After filing a notice of appeal, retained criminal defense counsel will
                  remain as counsel of record on appeal until and unless counsel either
                  obtains and files with the clerk of the supreme court the client’s
                  written consent to counsel’s withdrawal, or obtains a supreme court
                  order allowing counsel to withdraw.
            (iii) An appeal from a judgment or order made appealable by section 46-
                  20-103 must be taken within 20 days of the entry of the written
                  judgment or order from which appeal is taken.
(6) Out-of-time appeal. In the infrequent harsh case and under extraordinary
    circumstances amounting to a gross miscarriage of justice, the supreme court may
    grant an out-of-time appeal. An out-of-time appeal must be requested by verified
    petition supported by affidavits, records, and other evidence establishing the
    existence of the extraordinary circumstances claimed.                    Extraordinary
    circumstances do not include mere mistake, inadvertence, or excusable neglect.

                                           5
Rule 5. Proceeding without the required filing fee.

   (1) Motion and affidavit to proceed without paying the filing fee - general. A
       party in a civil appeal or in an original proceeding for a writ in the supreme court
       who desires to proceed without payment of the required filing fee shall file a
       combined motion and affidavit in the supreme court for leave to so proceed, as
       prescribed by Form 3, showing the party’s financial condition and inability to pay
       the filing fee, the party’s belief that the party is entitled to redress, and a short
       statement of the issues the party intends to present. If necessary to determine a
       party’s financial condition, the supreme court may remand a combined motion
       and affidavit to the district court for fact-finding.
   (2) Motion and affidavit to proceed without paying the filing fee - incarcerated
       person. A person incarcerated in a correctional institution or facility who is a
       party in a civil appeal or in an original proceeding for a writ in the supreme court
       and who desires to proceed without payment of the required filing fee shall file a
       combined motion and affidavit in the supreme court for leave to so proceed,
       together with an unnotarized form as otherwise prescribed by Form 3, showing
       the party’s financial condition and inability to pay the filing fee, the party’s belief
       that the party is entitled to redress, and a short statement of the issues the party
       intends to present.
   (3) Determination of indigency - party with appointed counsel. If a party has
       appointed counsel in an appeal or in an original proceeding for a writ, the party is
       entitled to proceed without paying the filing fee without further action by the
       party or the supreme court.
   (4) Action by supreme court. The supreme court clerk’s office is authorized to act
       on any motion to proceed without payment of the required filing fee. A party
       may ask the supreme court to review the supreme court clerk’s determination.
       Within 14 days after the clerk’s denial of such a motion, the party must either pay
       the filing fee or file a request for review by the supreme court. The party may
       present new evidence to the court in its request for review. The supreme court
       shall review the supreme court clerk’s determination de novo.
   (5) Limitations of waiver. The grant of a motion to proceed without payment of the
       required filing fee waives the filing fee but does not entitle the party to waive
       other fees or costs, such as transcript preparation costs or attorney fees.

                                          .   .   .

Rule 7. Mandatory appellate alternative dispute resolution.

   (1) Statement of purposes. The mandatory appellate alternative dispute resolution
       procedure is designed to achieve the following goals:
                                              6
     (a) Provide an alternative means to resolve certain civil appeals and to enhance
         public confidence in the appellate process;
     (b) Help the parties avoid the additional legal expense and emotional cost of an
         appeal;
     (c) Prioritize the use of court resources for cases that cannot be resolved
         between the parties;
     (d) Help the parties realistically explore a settlement; and
     (e) Provide a speedy and just resolution of the dispute.
(2) Appeals subject to rule. The following categories of appeals shall be subject to
    the provisions of this rule:
     (a) Workers’ compensation. All appeals from the Workers’ Compensation
         Court.
     (b) Domestic relations. Appeals in domestic relations cases, including but not
         limited to all dissolution issues, child custody and support issues,
         maintenance issues and modifications of orders entered with respect to those
         issues; but excluding proceedings regarding abused or neglected children,
         paternity disputes, adoptions, and all juvenile and contempt proceedings
         when the excluded matters constitute the only issues on appeal. In addition,
         unless each party provides written, informed consent within 15 days of the
         filing of the notice of appeal, the supreme court will not order appellate
         mediation in cases where the court has reason to suspect that one of the
         parties or a child of a party has been physically, sexually, or emotionally
         abused by the other party. An appellant or cross-appellant desiring to opt
         out of mandatory mediation under this provision shall certify in the notice of
         appeal or cross-appeal that the domestic relations case is not subject to
         mandatory mediation pursuant to this section of the rule.
     (c) Money judgments. Appeals in actions seeking monetary damages/recovery.
     (d) Appeals which the supreme court, in its discretion, designates as
         appropriate for mediation.
(3) Time Limitations and supplementary process.
     (a) Time limitations. Upon filing a notice of appeal in the manner and time
         required by rules 4 and 6, the parties and the mediator shall have 75 days
         within which to complete the process required by this rule. However, in the
         event the parties are made subject to this rule only as a result of a cross-
         appeal, the parties shall have 75 days from the filing of the notice of cross-
         appeal.
     (b) Supplementary process. The process required by this rule shall be
         supplementary to, and have no effect on, the parties’ duties, obligations, and
         time requirements otherwise provided for in these rules; provided, however,
         that the parties may, by stipulation filed with the clerk of the supreme court
         and served on the clerk of the district court, hold the time requirements of
                                         7
         these rules in abeyance pending completion of the process required by this
         rule. In the event the parties stipulate to holding time requirements of these
         rules in abeyance, all such time requirements shall run from the earlier of the
         date of the filing of the mediator’s report, or the expiration of the 75-day
         time limit.
(4) Selection or appointment and payment of mediator - immunity.
     (a) Mediators shall be selected or appointed as provided in sections (4)(b) and
         (d) of this rule and shall enjoy such judicial immunity as the supreme court
         would enjoy if performing the same functions. Upon selection or
         appointment, the clerk of the supreme court shall mail to the mediator a
         copy of the notice of selection or order of appointment of mediator, the
         mediator instructions, and mediator’s, attorneys’, and parties’ mediation
         evaluation forms.
     (b) The parties may jointly select a mediator for purposes of complying with the
         mediation process required by this rule within 15 days of the filing of the
         notice of appeal or cross-appeal which subjects the case to the requirements
         of this rule; in the event the parties do not jointly select a mediator, one will
         be assigned by the clerk of the supreme court.
     (c) In the event the parties voluntarily select a mediator, the appellant shall file
         with the clerk of the supreme court a notice of selection of mediator,
         substantially complying with Form 5 in the Appendix of Forms, within the
         above-referenced 15-day deadline.
     (d) In the event the parties do not voluntarily and timely select a mediator, the
         clerk of the supreme court shall appoint as a mediator for the appeal the next
         self-nominated attorney, in reasonably close proximity to the parties, if
         possible, on a list maintained by the clerk for that purpose pursuant to
         section (4)(e) of this rule. The order of appointment, substantially
         complying with Form 6 in the Appendix of Forms, shall be signed by the
         clerk of the supreme court and served upon the mediator and the parties to
         the appeal. The parties may substitute a mediator of their choice for the
         mediator appointed by the clerk only if, within 10 days of the clerk’s
         appointment, they file a written stipulation signed by all parties agreeing
         upon a substitute mediator. The parties must also serve a copy of such
         stipulation upon the mediator appointed by the clerk.
     (e) The clerk of the supreme court shall maintain 3 lists of resident Montana
         attorneys who are members in good standing of the State Bar of Montana,
         have been licensed as attorneys for no less than 5 years, and have indicated
         their desire to be appointed as mediators for purposes of this rule by
         completing and submitting to the clerk an original and 2 copies of the
         mediator background information form available from the clerk. The
         separate lists will reflect those attorneys desiring appointment as mediators

                                          8
        for the workers’ compensation, domestic relations, and/or money judgment
        appeals which are subject to this rule.
    (f) The parties shall share the mediator’s fee and incidental expenses equally.
        However, in money judgment cases where there is $5,000 or less at issue
        and the judgment is for $5,000 or less, any mediator appointed by the clerk
        of the supreme court under section (4)(d) shall serve pro bono, and the
        mediator’s incidental expenses shall be shared equally by the parties. All pro
        bono appointments shall be so indicated in the order of appointment.
    (g) If a party is unable to pay for mediation and if the parties are unable to
        secure the services of a mediator who is willing to serve without fee or at a
        reduced rate, the party may opt out of the mandatory alternative dispute
        resolution process by filing with the clerk of the supreme court an affidavit
        stating the party is unable to afford appellate mediation. Such an affidavit
        must be filed within the 15 days allowed for the parties to select a mediator
        under rule 7(4)(b). If the affidavit is filed after the appointment of a
        mediator, the affidavit will be rejected.
(5) Mediation process. The mediation process required by this rule shall comply
    with the procedures provided in this section.
    (a) The mediation required by this rule is an informal, confidential,
        nonadversarial process in which an impartial third person, the mediator,
        assists the parties to an appeal in resolving the differences between them.
        The decision-making authority remains with the parties; the mediator has no
        authority to compel a resolution or to render a judgment on any issue. The
        role of the mediator is to encourage and assist the parties to reach their own
        mutually-acceptable resolution by facilitating communication; helping to
        clarify issues, interests, and the appellate perspective; fostering joint
        problem-solving; and exploring settlement alternatives.
    (b) Upon selection or appointment to mediate an appeal as provided by this rule,
        the mediator shall schedule a mediation conference between the parties for
        the purpose of attempting to resolve the issues on appeal.
    (c) The conference shall be held in person; provided, however, that if distance,
        time, or other considerations make an in-person conference impractical, the
        mediator may hold the conference online or by telephone at such time and
        place as the mediator may determine. The mediation shall proceed in
        substantial compliance with the requirements of this rule and the guidelines
        and format set forth in the mediator’s instruction sheet.
    (d) The appellant, or the cross-appellant in those cases where only the cross-
        appeal results in the case being subject to this rule, shall submit the required
        statement of position to the mediator and to the responsive party within 15
        days of the date the notice of selection or order of appointment of the
        mediator is filed under section (4) of this rule. The responsive party shall

                                         9
         have 7 days to submit a responsive statement of position. In the event of a
         cross-appeal, the appellant shall have an additional 7 days to submit its
         statement of position relative to the issues raised by the cross-appeal.
     (e) The parties’ respective submissions shall not exceed 10 pages in length,
         double spaced, on standard letter-sized paper; provided, however, that the
         parties may attach such exhibits of record and transcript excerpts as the
         parties may wish the mediator to consider.
     (f) The parties shall serve on the mediator and each party their written
         statement of position substantially complying with Form 7 in the Appendix
         of Forms and containing, at a minimum, the following:
              (i) A statement of issue(s) on appeal and the manner in which each
                   issue was preserved;
              (ii) A statement of the standard of review applicable to each issue;
             (iii) The position of the party with respect to each issue, with citations
                   to legal authority; and
             (iv) In the case of the appellant and any cross-appellant, a copy of the
                   order or judgment from which the appeal is taken.
     (g) In addition to the statements of position to be served on the mediator and
         opposing parties, each party may submit to the mediator a separate
         confidential submission containing such additional information relative to its
         position regarding settlement as it may wish to tender in order to facilitate
         the mediation process required by this rule. Unless otherwise agreed, such a
         submission shall not exceed 5 pages. The confidential submission, if any,
         shall be served on the mediator contemporaneously with the service of the
         party’s statement of position.
     (h) Each party, or a representative of each party with authority to participate in
         settlement negotiations and affect a complete compromise of the case, shall
         participate in the mediation conference. If an insurance carrier, other
         indemnitor, or self-insurance administrator is involved, a representative with
         ultimate settlement authority shall participate in the mediation conference.
(6) Proceedings confidential. The mediation process shall be confidential. All
    proceedings held, submissions tendered, and statements made by anyone in the
    course of the mediation process required by this rule constitute offers to
    compromise and statements made in compromise negotiations pursuant to M. R.
    Evid. 408 and are inadmissible pursuant to the terms of that rule.
(7) Completion of mediation process.
     (a) Immediately upon the conclusion of the mediation conference, the mediator
         shall file a mediator’s report substantially complying with Form 8 in the
         Appendix of Forms with the clerk of the supreme court, and serve copies on
         the parties.

                                        10
        (b) If the mediator files a report, with proper notice to the parties, indicating that
            the matter has been settled, the court will dismiss the appeal 30 days later
            absent a motion to keep the cause number open.
        (c) None of the forms, notices, or stipulations to be filed with the clerk of the
            supreme court shall contain any information relating to the parties’
            respective positions regarding the issues on appeal, the parties’ positions
            regarding settlement, or any substantive matter which is the subject of the
            litigation; the exclusive and sole purposes of forms and notices to be filed
            with the clerk of the supreme court are to maintain status records and
            statistics, to ensure orderly compliance with the process required by this
            rule, and to provide a mechanism for returning the case to the ordinary
            appeal process where mediation has not resolved the case and resulted in a
            stipulation for dismissal.
        (d) The parties are encouraged to continue to pursue settlement efforts in the
            event the mediation process required by this rule does not resolve the appeal
            and the case returns to the ordinary appeal process.
   (8) Sanctions. Substantial noncompliance with this rule may, on motion of a party
       or by the supreme court sua sponte, result in the assessment of mediator fees,
       imposition of monetary sanctions, costs, dismissal of the appeal, or such other
       sanction as the supreme court deems appropriate.

                                          .   .    .

Rule 12. Briefs.

   (1) Brief of the appellant. The brief of the appellant shall contain under appropriate
       headings and in the order here indicated:
         (a) A table of contents, with page references, and a table of cases
             (alphabetically arranged), statutes and other authorities cited, with
             references to the pages of the brief where they are cited;
         (b) A statement of the issues presented for review. Parties are encouraged to
             limit the number of issues to 4 or fewer;
         (c) A statement of the case. The statement shall first indicate briefly the nature
             of the case and its procedural disposition in the court below. Only that
             procedural background which is relevant to the issue or issues raised shall
             be included in the statement of the case;
         (d) A statement of the facts relevant to the issues presented for review, with
             references to the pages or the parts of the record at which material facts
             appear;
         (e) A statement of the standard of review as to each issue raised, together with
             a citation of authority;
                                              11
         (f) A summary of the argument. The summary shall contain a succinct, clear,
             and accurate statement of the arguments made in the body of the brief and
             not be a mere repetition of the argument headings;
         (g) An argument. The argument shall contain the contentions of the appellant
             with respect to the issues presented, and the reasons therefor, with citations
             to the authorities, statutes, and pages of the record relied on;
         (h) A short conclusion stating the precise relief sought; and
         (i) An appendix that includes the relevant judgment, order(s), findings of fact,
             conclusions of law, jury instruction(s), ruling(s), or decision(s) from which
             the appeal is taken together with any written memorandum or rationale of
             the court, and those pages of the transcript containing any oral ruling in
             support. This appendix shall include a table of contents and plain paper tabs
             and may be a separately-bound document if the volume of the required
             attachments makes this necessary.
(2)   Answer brief of the appellee. The answer brief of the appellee shall conform to
      the requirements of section (1)(a) through (h) of this rule, except that a statement
      of the issues or of the case need not be made unless the appellee is dissatisfied
      with the statement of the appellant.
(3)   Reply brief. The appellant may file a brief in reply to the brief of the appellee,
      and if the appellee has cross-appealed, the appellee may file a brief in reply to the
      response of the appellant to the issues presented by the cross-appeal. The reply
      brief must be confined to new matter raised in the brief of the appellee. Only one
      reply brief may be filed, regardless of the number of appellees’ briefs filed, and
      the rule 11(4) word or page limit for reply briefs applies even if the reply brief
      also contains a response to a cross-appeal. No further briefs may be filed except
      with leave of court.
(4)   Briefs in cases involving cross-appeals. If a cross-appeal is filed, the party who
      first files a notice of appeal, or in the event that the notices are filed on the same
      day, the plaintiff in the proceeding below, shall be deemed the appellant for the
      purposes of this rule and rules 11 and 13, unless the parties otherwise agree or the
      court otherwise orders. The brief of the appellee shall conform to the
      requirements of section (1)(a) through (i) of this rule. The cross-appellant shall
      file the cross-appeal brief combined in a single document with the answer brief,
      the appellant shall file the cross-appeal answer brief combined in a single
      document with the reply brief, and the cross-appellant shall file the cross-appeal
      reply brief within 14 days after service of the cross-appeal answer brief. Word
      limitations in combined briefs that raise or respond to cross-appeals shall not
      exceed those word limitations set forth in rule 11(4).
(5)   Appendix. If desired, and in addition to the documents required under
      subsection (1)(i) of this rule, the appellant or the appellee may file a separate
      appendix containing additional documents or materials that are referenced in the
      brief or may, otherwise, be of assistance to the supreme court in its review of the
                                           12
     brief. The parties may file a joint appendix. If separate appendices are filed,
     materials included in the appellant’s appendix should not be duplicated in the
     appendix of the appellee. Given that the court has available to it the entire
     record, parties are advised that a supplemental appendix is not required. If one is
     filed, it shall include only those documents essential to the arguments. Any
     supplemental appendix shall include a table of contents, and each document shall
     be tabbed using plain paper tabs and not plastic-coated tabs.
(6) Notice of supplemental authorities. When pertinent and significant authorities
     come to the attention of a party after the party’s brief has been filed, or after oral
     argument but before decision, a party may promptly advise the clerk of the
     supreme court, by “Notice of Supplemental Authority,” with copies to all parties,
     setting forth the citation(s) without argument. The notice shall reference either
     the page of the brief or the point argued orally to which the citation(s) pertain.
(7) Brief of amicus curiae. A brief of an amicus curiae may be filed only upon
     invitation or leave of the supreme court granted on motion. A motion for leave
     shall identify the interest of the applicant, state the reasons why a brief of an
     amicus curiae is desirable, identify the party whose position amicus supports,
     provide the date upon which the brief can be filed, and indicate whether the other
     party consents to the request.
(8) References in briefs to parties. Subject to the requirements of rule 10(6) and
     rule 14(5)(b)(v), references to parties by formal designations such as “appellant,”
     “appellee,” “petitioner,” “respondent,” “plaintiff,” or “defendant” are
     discouraged and the use of names or descriptive terms such as “John,” “Sue,”
     “the employer,” “the taxpayer,” “father,” or “mother” are encouraged.
(9) References in briefs to the record. Whenever a reference is made in the briefs
     to the record, the reference must be to particular parts of the record, suitably
     designated, and to specific pages of each part, e.g., Answer, p. 7; Motion for
     Summary Judgment, p. 3; Transcript, p. 231. Intelligible abbreviations may be
     used. If reference is made to an exhibit, reference shall be made to the pages of
     the transcript on which the exhibit was identified, offered, and received or
     rejected.
(10) Over-length and supplemental briefs and costs. Motions to file over-length
     and supplemental briefs will not be routinely granted. Motions to file such briefs
     must be supported by an affidavit demonstrating extraordinary justification.
(11) Disk copy of briefs and appendices. Original briefs filed under this rule and
     under rule 14 shall include a digital copy prepared on a Read Only Digital Video
     Disk (DVD-R), in Portable Document Format (PDF) which shall be redacted of
     all confidential information in accordance with rule 10(7). This rule shall not
     apply to hand-written briefs or to those typed on a typewriter. Failure to include
     the DVD-R with the original brief shall not be grounds for dismissal or for
     refusal to file the brief. In accordance with rule 10(7)(g), the appendix or
     attachments submitted on the DVD-R need not be redacted.
                                          13
                                        .   .    .

Rule 17. Oral arguments.
  (1) Standards. Oral argument will be allowed upon order of the supreme court. All
      cases not designated for oral argument will be decided on the basis of the briefs
      and the record on appeal.
  (2) Order regarding argument. The supreme court shall, by order, schedule and
      specify the date, time, and place for the oral argument.
  (3) Time allowed for argument. The supreme court’s order granting oral argument
      will designate the amount of time each party will be allowed at oral argument.
  (4) Order and content of oral argument. The appellant or applicant is entitled to
      open and conclude the argument. Closing argument shall be limited to rebuttal of
      appellee’s or respondent’s argument.
  (5) Cross and separate appeals. If there is a cross-appeal, rule 12(4) determines
      which party is the appellant and which is the appellee for purposes of oral
      argument. If separate appellants support the same argument, care shall be taken to
      avoid duplication of argument at the hearing.
  (6) Use of physical exhibits at argument.
          (a) Use of physical exhibits and enlargements during oral argument is
              distracting to the supreme court and is discouraged.
          (b) Handouts are permissible provided there are sufficient copies for members
              of the supreme court and opposing counsel.
          (c) Any physical exhibit, handout, or enlargement that attempts to supplement
              the briefs with additional arguments shall not be permitted. If opposing
              counsel objects to a physical exhibit, enlargement, or handout, counsel may
              make an objection on the record at an appropriate time.
  (7) Arguments recorded. Oral arguments are electronically recorded. Absent a
      recusal, a justice not able to attend oral argument will participate in the supreme
      court’s deliberations after listening to the electronic recording.
  (8) Miscellaneous. The supreme court, sua sponte, or upon motion and good cause
      shown, may direct that oral argument times be extended or shortened; that the
      order or designation of parties arguing be modified; or that amicus curiae argue.
      Normally, any time granted to amicus curiae for oral argument will be subtracted
      from the time allotted to the party whose argument the amicus supports. Amicus
      curiae seeking leave to present oral argument must indicate whether such party
      consents to the motion.

      IT IS ORDERED that revised Rules 2, 4, 5, 7, 12, and 17 of the Montana Rules of
Appellate Procedure shown above are adopted, effective October 1, 2015.

                                            14
       In addition, we hereby adopt the updated sample forms that are attached to this
Order, for use by the Clerk’s office and for distribution to and use by litigants in appeals
to this Court.
       This Order shall be posted on the Court’s website. In addition, the State Bar of
Montana is asked to post a link to this Order on its website, and the Clerk is directed to
provide a copy of this Order to the State Bar of Montana.
       DATED this 17th day of February, 2015.



                                                 /S/ MIKE McGRATH
                                                 /S/ BETH BAKER
                                                 /S/ MICHAEL E WHEAT
                                                 /S/ JAMES JEREMIAH SHEA
                                                 /S/ PATRICIA COTTER
                                                 /S/ LAURIE McKINNON
                                                 /S/ JIM RICE




                                            15
                                                   Form 1

                      IN THE SUPREME COURT OF THE STATE OF MONTANA
                                 Supreme Court Cause No.__________
                           (To be assigned by the Clerk of the Supreme Court)

__________________________________
Attorney for________________________
Address___________________________
Phone ____________________________
Fax_______________________________
E-mail____________________________


_________________________________,
   Plaintiff/Petitioner and
   Appellant or Appellee,

        v.                                                    NOTICE OF APPEAL

________________________________,
   Defendant/Respondent and
   Appellant or Appellee.


       NOTICE is given that _____________, the Appellant above-named and who is the
______________(plaintiff/petitioner/or other designation) in that cause of action filed in the
____________ Judicial District, in and for the County of _____________ as Cause No.______,
hereby appeals to the Supreme Court of the State of Montana from the final judgment or order
entered in such action on the ____ day of _____________, 20____.

                               THE APPELLANT FURTHER CERTIFIES:

        1. That this appeal ____is/is not___ subject to the mediation process required by M. R.
App. P. 7. If subject to mediation, the money judgment being sought ____is/is not____ less than
$5,000.
        2. That this appeal _____is/is not____ an appeal from an order certified as final under
M. R. Civ. P. 54(b). If this is such an appeal, a true copy of the District Court’s certification
order is attached hereto as Exhibit “A.”
        3. That all available transcripts of the proceedings in this cause _____have been/have not
been ____ ordered from the court reporter contemporaneously with the filing of this notice of
appeal. If all available transcripts have not been ordered, that Appellant has complied with the
provisions of M. R. App. P. 8(3) contemporaneously with the filing of this notice of appeal.
        4. That included herewith is the filing fee prescribed by statute, or the affidavit to proceed
without payment of the required filing fee prescribed in the Appendix of Forms as Form 3.



Form 1, page 1 of 2                                                              updated February 2015
        Dated this ______day of ______________, 20___.

                                                     ____________________________________
                                                     Attorney for__________________________



                                 CERTIFICATE OF SERVICE

        I hereby certify that I have filed a true and accurate copy of the foregoing NOTICE OF
APPEAL with the Clerk of the Montana Supreme Court and that I have served true and accurate
copies of the foregoing NOTICE OF APPEAL upon the Clerk of the District Court, each
attorney of record, each court reporter from whom a transcript will be ordered, and each party
not represented by an attorney in the above-referenced District Court action, as follows:

        (list name and address of the Clerk of the District Court, each court reporter, and
        each attorney or party served)




        Dated this ___ day of __________, 20___.

                                                     __________________________________
                                                     Name
                                                     __________________________________
                                                     Address
                                                     __________________________________
                                                     Title




Form 1, page 2 of 2                                                            updated February 2015
                                                 Form 1A

                  IN THE SUPREME COURT OF THE STATE OF MONTANA
                            Supreme Court Cause No.__________

__________________________________
Attorney for________________________
Address___________________________
Phone ____________________________
Fax_______________________________
E-mail____________________________


_________________________________,
   Plaintiff/Petitioner and
   Appellant or Appellee,                         NOTICE OF A CHALLENGE
                                                  TO THE CONSTITUTIONALITY
        v.                                              OF AN ACT OF
                                                  THE MONTANA LEGISLATURE

________________________________,
   Defendant/Respondent and
   Appellant or Appellee.



        Notice is hereby given to the Supreme Court and to the Montana Attorney General that,
in this action, the undersigned challenges the constitutionality of an act of the Montana
legislature, namely: ____________________________________________________________
_____________________________________________________________________________.
Neither the state nor any agency or any officer or employee thereof is a party to this action in the
officer’s or employee’s official capacity.
        This notice is given within 11 days of the filing of the notice of appeal, as required by M.
R. App. P. 27.
        Dated this ______day of ______________, 20___.

                                                     __________________________________
                                                     Attorney for________________________



                                  CERTIFICATE OF SERVICE

       I hereby certify that I have filed a true and accurate copy of the foregoing with the Clerk
of the Montana Supreme Court and that I have served true and accurate copies of the foregoing



Form 1A, page 1 of 2                                                            updated February 2015
upon the Attorney General for the State of Montana, each attorney of record, and each party not
represented by an attorney in the above-referenced action, as follows:

        (list name and address of the Attorney General and each attorney or party served)




        Dated this ___ day of __________, 20___.

                                                    ___________________________________
                                                    Name
                                                    ___________________________________
                                                    Address
                                                    ___________________________________
                                                    Title




Form 1A, page 2 of 2                                                          updated February 2015
                                               Form 2

                      IN THE SUPREME COURT OF THE STATE OF MONTANA
                                Supreme Court Cause No.__________

_______________________________
Attorney for_____________________
Address_________________________
Phone __________________________
Fax____________________________
E-mail__________________________


_________________________________,
   Plaintiff/Petitioner,
   Appellant or Appellee, and
   Cross-Appellant or Cross-Appellee,

        v.                                                    NOTICE OF CROSS-APPEAL

________________________________,
   Defendant/Respondent,
   Appellant or Appellee, and
   Cross-Appellant or Cross-Appellee.


       NOTICE is given that _________________ cross-appeals to the Supreme Court of the
State of Montana from the final judgment or order entered in Cause No. _______ in the
____________Judicial District, in and for the County of _____________, on the _____day of
_____________, 20___.

                          THE CROSS-APPELLANT FURTHER CERTIFIES:

        1. That this cross-appeal ____is/is not___ subject to the mediation process required by
M. R. App. P. 7. If subject to mediation, the money judgment being sought ____is/is not____
less than $5,000.
        2. That this cross-appeal _____is/is not____ an appeal from an order certified as final
under M. R. Civ. P. 54(b). If this is such an appeal, a true copy of the District Court’s
certification order is attached hereto as Exhibit “A.”
        3. That all available transcripts of the proceedings in this cause involving the issue(s)
cross-appealed ____have been/have not been____ ordered from the court reporter
contemporaneously with the filing of this notice of cross-appeal. If all available transcripts have
not been ordered, that Cross-Appellant has complied with the provisions of M. R. App. P. 8(3)
contemporaneously with the filing of this notice of appeal.
        4. That included herewith is the filing fee prescribed by statute, or the affidavit to proceed
without payment of the required filing fee prescribed in the Appendix of Forms as Form 3.

Form 2, page 1 of 2                                                              updated February 2015
        Dated this ______day of ______________, 20___.

                                                     __________________________________
                                                     Attorney for________________________



                                  CERTIFICATE OF SERVICE

       I hereby certify that I have filed a true and accurate copy of the foregoing NOTICE OF
CROSS-APPEAL with the Clerk of the Montana Supreme Court and that I have served true and
accurate copies of the foregoing NOTICE OF CROSS-APPEAL upon the Clerk of the District
Court, each attorney of record, each court reporter from whom a transcript will be ordered, and
each party not represented by an attorney in the above-referenced District Court action, as
follows:

        (list name and address of Clerk of the District Court, each court reporter, and each
        attorney or party served)




        Dated this ___ day of __________, 20___.

                                                     ___________________________________
                                                     Name
                                                     ___________________________________
                                                     Address
                                                     ___________________________________
                                                     Title




Form 2, page 2 of 2                                                            updated February 2015
                                              Form 3

                      IN THE SUPREME COURT OF THE STATE OF MONTANA
                                 Supreme Court Cause No. ______


_________________________________,
   Plaintiff/Petitioner and
   Appellant or Appellee,
                                                       MOTION AND AFFIDAVIT
      v.                                               TO PROCEED ON APPEAL WITHOUT
                                                       PAYMENT OF FILING FEE
________________________________,
   Defendant/Respondent and
   Appellant or Appellee.


        I move this Court to proceed without payment of the filing fee in this cause, and I submit
this Affidavit in support of my motion.
        I, ________________________________, being first duly sworn, depose and say that I
am the _____________ (designation of party) in the above-entitled cause; that in support of my
application to proceed on appeal without being required to pay the filing fee, I state that because
of my financial condition I am unable to pay the filing fee; that I believe I am entitled to redress;
and that the issues which I desire to present on appeal are the following:
______________________________________________________________________________
______________________________________________________________________________
______________________________________________________________________________

       I further swear that the responses which I have made to the questions and instructions
below relating to my ability to pay the cost of prosecuting the appeal are true.
       1. Are you presently employed? _______
       a. If the answer is yes, state the amount of your salary or wages per month and give the
name and address of your employer. _____________________________________________
______________________________________________________________________________
______________________________________________________________________________
       b. If the answer is no, state the date of your last employment and the amount of the
salary and wages per month which you received. _________________________________
______________________________________________________________________________
______________________________________________________________________________
       2. Have you received within the past 12 months any income from a business, profession,
or other form of self-employment, or in the form of rent payments, interest, dividends, or other
source? If the answer is yes, describe each source of income and state the amount received from
each during the past 12 months. ___________________________________________________
______________________________________________________________________________
______________________________________________________________________________



Form 3, page 1 of 2                                                             updated February 2015
        3. Do you own any cash or checking or savings account? If the answer is yes, state the
total value of the items owned. ____________________________________________________
______________________________________________________________________________
______________________________________________________________________________
        4. Do you own any real estate, stocks, bonds, notes, automobiles, or other valuable
property (excluding ordinary household furnishings and clothing)? If the answer is yes, describe
the property and state its approximate value. _________________________________________
______________________________________________________________________________
______________________________________________________________________________
        5. List the persons who are dependent upon you for support and state your relationship to
those persons. _________________________________________________________________
______________________________________________________________________________
______________________________________________________________________________


       I understand that a false statement or answer to any question in this affidavit will subject
me to penalties for perjury.



                                                     ____________________________________

Subscribed and sworn to before me this _____day of _____________, 20___.

                                                     ___________________________________
                                                     Notary Public for the State of Montana
        SEAL                                         Residing at _________________________
                                                     My Commission expires _______________




Form 3, page 2 of 2                                                            updated February 2015
                                             Form 4

                      IN THE SUPREME COURT OF THE STATE OF MONTANA
                                Supreme Court Cause No.__________


_________________________________,
   Plaintiff/Petitioner and
   Appellant or Appellee,                           NOTICE REQUIRING FILING
                                                      OF AMENDED NOTICE OF
            v.                                        APPEAL OR CROSS-APPEAL

________________________________,
   Defendant/Respondent and
   Appellant or Appellee.

        NOTICE of ____Appeal/Cross-Appeal____ was filed on__________________, 20___,
in that cause of action filed in the ____________ Judicial District, in and for the County of
________________, as Cause No. ______.

        The notice does not contain the following required certification(s):
        1. ___ That this matter ____is/is not____ subject to the mediation process required by
M. R. App. P. 7. If subject to mediation, the money judgment being sought ___is/is not____ less
than $5,000.
        2. ____ That this matter _____is/is not_____ an appeal from an order certified as final
under M. R. Civ. P. 54(b). If this is such an appeal, a true copy of the District Court’s
certification order is attached to the notice of appeal/cross-appeal as Exhibit “A.”
        3. ____ That all available transcripts of the proceedings in this cause involving the
issue(s) appealed _____have been/have not been_____ ordered from the court reporter contem-
poraneously with the filing of the notice of appeal. If all available transcripts have not been
ordered, that Appellant has complied with the provisions of M. R. App. P. 8(3)
contemporaneously with the filing of this notice of appeal.
        4. ____ That all available transcripts of the proceedings in this cause involving the
issue(s) cross-appealed _____have been/have not been_____ ordered from the court reporter
contemporaneously with the filing of the notice of cross-appeal. If all available transcripts have
not been ordered, that Cross-Appellant has complied with the provisions of M. R. App. P. 8(3)
contemporaneously with the filing of this notice of cross-appeal.
        5. ____ That a copy of the notice of ____appeal/cross-appeal____ has been
contemporaneously filed in the office of the Clerk of the District Court and served by mail on all
attorneys of record and on all parties not represented by an attorney.

        ____ The notice of appeal/cross-appeal was not accompanied by the filing fee prescribed
by statute or the affidavit to proceed without payment of the required filing fee prescribed in the
Appendix of Forms as Form 3. PLEASE NOTE THAT THE NOTICE OF APPEAL/CROSS-
APPEAL WILL NOT BE FILED UNTIL THE FILING FEE IS PAID OR THE AFFIDAVIT
FILED.

Form 4, page 1 of 2                                                            updated February 2015
       You are hereby directed to correct the above-checked deficiencies within 11 days of
the date of this notice and to bring the notice into compliance with M. R. App. P. 4.

        True copies of this notice have been provided to all attorneys of record and to all parties
not represented by an attorney.

        Dated this ____ day of ___________, 20___.

                                                     _______________________________
                                                     Clerk of the Supreme Court




Form 4, page 2 of 2                                                            updated February 2015
                                         Form 5

                      IN THE SUPREME COURT OF THE STATE OF MONTANA
                                Supreme Court Cause No.__________


_________________________________,
   Plaintiff/Petitioner and
   Appellant or Appellee,

        v.                                        SELECTION OF MEDIATOR

________________________________,
   Defendant/Respondent and
   Appellant or Appellee.


       COME NOW the parties and advise that they have stipulated to and selected
__________________________ as mediator for purposes of complying with the requirements of
M. R. App. P. 7(4)(c).
       Dated this ____ day of ______________, 20___.


                                                  __________________________________
                                                  Attorney for Appellant

                                                  __________________________________
                                                  Attorney for Appellee




Form 5, page 1 of 1                                                    updated February 2015
                                              Form 6

                      IN THE SUPREME COURT OF THE STATE OF MONTANA
                                Supreme Court Cause No.__________


_________________________________,
   Plaintiff/Petitioner and
   Appellant or Appellee,

        v.                                      ORDER OF MEDIATOR APPOINTMENT

________________________________,
   Defendant/Respondent and
   Appellant or Appellee.

        This appeal being subject to M. R. App. P. 7, and the parties having failed to jointly and
timely select a mediator under M. R. App. P. 7(4)(c),
        IT IS ORDERED that __________________________, whose name appears next on the
list of attorneys desiring appointment as mediators for workers’ compensation domestic
relations money damages appeals which is maintained pursuant to M. R. App. P. 7(4)(e), is
hereby appointed to conduct the mediation process required by M. R. App. P. 7(5); and
        IT IS FURTHER ORDERED that the time periods set forth in M. R. App. P. 7(5)(d) shall
run from the date of this order of appointment.
        True copies of this order are being provided to counsel of record for the parties, or to the
parties individually if not represented by counsel.
        Dated this ____ day of ___________, 20___.

                                                       _______________________________
                                                       Clerk of the Supreme Court




Form 6, page 1 of 1                                                             updated February 2015
                                            Form 7

                      IN THE SUPREME COURT OF THE STATE OF MONTANA
                                Supreme Court Cause No.__________


_________________________________,
   Plaintiff/Petitioner and
   Appellant or Appellee,

        v.                                           STATEMENT OF POSITION

________________________________,
   Defendant/Respondent and
   Appellant or Appellee.


        A statement of position shall be 10 pages or less, double spaced. Transcript excerpts,
items related to admissibility, and exhibits of record may be attached. The Judgment/Order from
which appeal is taken must be attached. The statement of position must be submitted to the
mediator and opposing counsel/parties in accordance with M. R. App. P. 7(5)(f).
        A statement of position shall include:
        (1)     Issues on appeal and the manner in which each issue was preserved;
        (2)     Applicable standard of review for each issue;
        (3)     Analysis of each issue, statement of position, and citations of legal authority;
        (4)     Judgment/order appealed; and
      *(5)      Factors impacting settlement.

        *A confidential submission may be filed separately with the mediator indicating factors
impacting settlement as provided in M. R. App. P. 7(6).




Form 7, page 1 of 1                                                         updated February 2015
                                                Form 8

                      IN THE SUPREME COURT OF THE STATE OF MONTANA
                                Supreme Court Cause No.__________


_________________________________,
   Plaintiff/Petitioner and
   Appellant or Appellee,

        v.                                               MEDIATOR’S REPORT

________________________________,
   Defendant/Respondent and
   Appellant or Appellee.


        As a result of the settlement conference, this case is

       SETTLED
           Settlement agreement to be prepared by ____________________ no later than
          ______________, 20__.
           Stipulation for dismissal to be filed within 15 days of the date of this order.

       NOT SETTLED

        DATED this ____ day of _______________, 20___.

                                                         __________________________________
                                                         Mediator

        (File with the clerk of the supreme court and provide copies to the clerk of the district
        court and to the parties.)




Form 8, page 1 of 1                                                                 updated February 2015
                                                Form 9

                 IN THE DISTRICT COURT OF THE _____ JUDICIAL DISTRICT
                     IN AND FOR THE COUNTY OF ____________________
                                  STATE OF MONTANA


_________________________________,
   Plaintiff/Petitioner,                                 Cause Number _______________

          v.                                             NOTICE OF TRANSCRIPTS
                                                         DEEMED NECESSARY FOR APPEAL
________________________________,
   Defendant/Respondent.


       NOTICE is given that _____________________________, the Appellant in the above-
named case, hereby determines the following transcripts are necessary for appeal. Please check
only those transcripts required:

(   )   No transcripts are necessary
(   )   Jury Voir Dire
(   )   Opening Statements
(   )   Closing Arguments
(   )   Trial Proceedings (all testimony, in-chambers discussions, and jury verdict)
(   )   Pre-Trial Proceedings (specify by description and date of proceeding)

        _____________________________________________________________________

    _____________________________________________________________________
( ) Post-Trial Proceedings
        _____________________________________________________________________

    _____________________________________________________________________
( ) Other (specify by description and date of proceeding)

        _____________________________________________________________________
        _____________________________________________________________________
( ) The following transcripts have been prepared previously and are deemed necessary on
appeal, and appellant requests the court reporter(s) prepare such transcripts in the proper format
for filing with the supreme court and service on Appellee(s) (specify by description and date of
proceeding)
        ____________________________________________________________________
          ____________________________________________________________________

Form 9, page 1 of 2                                                              updated February 2015
The court reporter(s) responsible for the preparation of these transcripts is/are

  ______________________________________________________________________

It is further certified that financial arrangements were made with the court reporter(s) before
filing this Notice.

Dated this ____ day of ______________, 20___.

                                                      ___________________________________

                                                      Attorney for ________________________



                                  CERTIFICATE OF SERVICE

       I hereby certify that I have filed a true and accurate copy of the foregoing NOTICE OF
TRANSCRIPTS DEEMED NECESSARY FOR APPEAL with the Clerk of the District Court
and that I have served true and accurate copies of the foregoing NOTICE OF TRANSCRIPTS
DEEMED NECESSARY FOR APPEAL upon each attorney of record, each court reporter from
whom a transcript has been ordered, and each party not represented by an attorney in the above-
referenced District Court action, as follows:

        (list name and address of Clerk of the District Court, each court reporter, and each
        attorney or party served).




        Dated this ___ day of __________, 20___.

                                                      ________________________________
                                                      Name
                                                      ________________________________
                                                      Address
                                                      ________________________________
                                                      Title



Form 9, page 2 of 2                                                                 updated February 2015